                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:19-cv-00108-MR


                                         )
JAMES MAURICE WILSON,                    )
                                         )
       Petitioner,                       )
                                         )
vs.                                      )             ORDER
                                         )
ERIK A. HOOKS, Secretary,                )
N.C. Dept. of Public Safety,             )
                                         )
       Respondent.                       )
                                         )


       THIS MATTER is before the Court on Respondent’s Motion for

Summary Judgment [Doc. 8] on Petitioner’s pro se Petition for Writ of

Habeas Corpus [Doc. 1] pursuant to 28 U.S.C. § 2254. For the reasons that

follow, Respondent’s motion will be granted and Petitioner’s Section 2254

petition will be denied and dismissed.

  I.     PROCEDURAL HISTORY

       Petitioner James Maurice Wilson is a prisoner of the State of North

Carolina. On November 1, 2016, Petitioner pled guilty to felony larceny

having attained habitual felon status in the Superior Court of Catawba




        Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 1 of 11
County, with the Honorable Kevin M. Bridges presiding.          [Doc. 9 at 1].

Petitioner was represented by Mr. Shell R. Pierce.

      The North Carolina Court of Appeals summarized Petitioner’s case as

follows:

             On 2 February 2015, defendant was indicted for
             felony larceny, habitual larceny, and possession of
             stolen goods in 15 CRS 1250, and attaining habitual
             felon status in 15 CRS 1251. The indictment in 15
             CRS 1250 alleged that on 6 October 2014, defendant
             stole property from Rugged Warehouse, such
             property having a value of approximately fifty-eight
             dollars. While the value of the stolen property was
             less than $1,000, which commonly renders the act a
             misdemeanor pursuant to N.C. Gen. Stat. § 14-72(a)
             (2017), defendant was charged with felony larceny
             because he was a habitual larcenist, having been
             convicted of at least four larceny offenses. See N.C.
             Gen. Stat. § 14-72(b)(6)(2017); see also State v.
             Patterson, ––– N.C. App. ––––, –––– n.1, 791 S.E.2d
             517, 518 n.1 (“Habitual larceny raises a
             misdemeanor larceny to a felony if the accused has
             four prior misdemeanor [or felony] larcenies.”), disc.
             review denied, 369 N.C. 199, 794 S.E.2d 328 (2016).
             On 1 November 2016, defendant pled guilty to felony
             larceny and habitual larceny in 15 CRS 1250 and to
             attaining habitual felon status in 15 CRS 1251. The
             State agreed to dismiss the charge of possession of
             stolen goods. The trial court consolidated the
             convictions for judgment and sentenced defendant in
             the mitigated range to 77 to 105 months'
             imprisonment. Defendant gave oral notice of appeal
             in open court.

State v. Wilson, No. COA17-917, 2018 WL 1802057, at *1 (N.C. App.

2018).
                                       2

         Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 2 of 11
         The North Carolina Court of Appeals filed an unpublished opinion on

April 17, 2018 affirming Petitioner’s conviction and sentence. Id.          The

appellate court added that Petitioner’s appeal from the trial court’s judgment

was “wholly frivolous.” Id. at *2. The Supreme Court of North Carolina

subsequently denied and dismissed Petitioner’s requests for review. See

State v. Wilson, 814 S.E.2d 102 (N.C. 2018) (denying review); State v.

Wilson, 833 S.E.2d 625 (N.C. 2019) (dismissing review).

         On August 16, 2019, Petitioner filed his pro se federal habeas petition

in the Eastern District of North Carolina, and the case was subsequently

transferred to this Court on August 20, 2019. [Docs. 1, 2]. Respondent filed

the instant Motion for Summary Judgment on November 20, 2019, and the

Court issued a Roseboro notice on November 25, 2019, advising Petitioner

of his right to respond to the Motion. [Docs. 8, 10]. Petitioner filed his

response on December 3, 2019. [Doc. 12].

   II.     LEGAL STANDARD

         Summary judgment is appropriate where “the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.”        Fed. R. Civ. P. 56(c)(2); see also United

States v. Lee, 943 F.2d 366, 368 (4th Cir. 1991). Thus, to withstand a motion


                                        3

          Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 3 of 11
for summary judgment, the non-moving party must proffer competent

evidence sufficient to reveal the existence of a genuine issue of material

fact. Fed. R. Civ. P. 56(e)(2); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

246-47 (1986).

        In determining whether a “genuine issue of material fact” exists, any

permissible inferences to be drawn from the underlying facts must be viewed

in the light most favorable to the non-moving party. Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986); Erwin v. United

States, 591 F.3d 313, 327 (4th Cir. 2008). However, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Anderson, 477 U.S. at

247-48. Rather, “only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude summary

judgment.” Thompson v. Carlisle, 364 Fed.Appx. 4, 5 (4th Cir. Feb. 3, 2010)

(per curiam). Where the record taken as a whole could not lead a rational

trier    of     fact     to    find    for   the      non-moving     party,     disposition

by summary judgment is appropriate. Anderson, 477 U.S. at 248-49.

        In addition to the motion for summary judgment standard set forth

above,        this     Court    must     also       consider   the   petition    for   writ

of habeas corpus under the requirements set forth in the Antiterrorism and


                                                4

         Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 4 of 11
Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254(d). The habeas

statute at 28 U.S.C. § 2254 articulates that a district court “shall entertain an

application for a writ of habeas corpus on behalf of a person in custody

pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). “[I]t is not the province of a federal habeas

court to reexamine state-court determinations on state-law questions.”

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Absent violation of a Federal

constitutional right, a habeas petitioner fails to state a cognizable claim for

relief. Wilson v. Corcoran, 562 U.S. 1, 14 (2011) (“Federal courts may not

issue writs of habeas corpus to state prisoners whose confinement does not

violate federal law.”).

      The AEDPA, 28 U.S.C. § 2254(d), limits the federal court’s power to

grant habeas relief:

            An application for a writ of habeas corpus on behalf
            of a person in custody pursuant to the judgment of a
            State court shall not be granted with respect to any
            claim that was adjudicated on the merits in State
            court proceedings unless the adjudication of the
            claim – (1) resulted in a decision that was contrary to,
            or involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or (2) resulted
            in a decision that was based on an unreasonable
            determination of the facts in light of the evidence
            presented in the State court proceeding.
                                       5

        Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 5 of 11
28 U.S.C. § 2254(d).      The “contrary to” and “unreasonable application”

clauses contained in § 2254(d)(1) are to be given independent meaning—in

other words, a petitioner may be entitled to habeas corpus relief if the state

court adjudication was either contrary to or an unreasonable application of

clearly established federal law. This standard is intentionally “difficult to

meet.” White v. Woodall, 572 U.S. 415, 419 (2014) (internal quote and

citation omitted).   “‘[C]learly established Federal law’ for purposes of §

2254(d)(1) includes only ‘the holdings, as opposed to the dicta, of th[e

Supreme] Court's decisions.’” Id. (quoting Howes v. Fields, 565 U.S. 499,

505 (2012)) (internal quote and citation omitted) (first alteration in original).

      A state court decision can be “contrary to” clearly established federal

law in two ways: (1) “if the state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law,” or (2) “if the state

court confronts facts that are materially indistinguishable from a relevant

Supreme Court precedent and arrives at a result opposite to [the Supreme

Court].” Williams v. Taylor, 529 U.S. 362, 405 (2000) (plurality opinion).

“And an ‘unreasonable application of’ [clearly established Federal law] must

be ‘objectively unreasonable,’ not merely wrong; even ‘clear error’ will not

suffice.” Woodall, 572 U.S. at 419 (quoting Lockyer v. Andrade, 538 U.S.

63, 75–76 (2003)). “Rather, ‘[a]s a condition for obtaining habeas corpus
                                        6

        Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 6 of 11
from a federal court, a state prisoner must show that the state court's ruling

on the claim being presented in federal court was so lacking in justification

that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.’” Woodall, 572 U.S. at

419-20 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

   III.        DISCUSSION

          Pro se pleadings are held to a less stringent standard than those

drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King v.

Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016).                Nonetheless, the

requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a habeas claim

cognizable in a federal district court. See Weller v. Dep't of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009)

(outlining pleading requirements under Rule 8 of the Federal Rules of Civil

Procedure for “all civil actions”). With these principles in mind, the Court

turns to Petitioner’s grounds for relief.

          A.     Habitual Felon Status Claim

          In his first claim for relief, Petitioner claims that he is innocent of

violating North Carolina’s habitual felon statute because “being a declared

habitual felon is not an illegal act and is not punishable.” [Doc. 1 at 5].


                                         7

           Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 7 of 11
Respondent characterizes this claim as an attack on the constitutionality of

the habitual felon statute. [Doc. 9 at 3].

      The North Carolina General Assembly has expressly approved the

offense of attaining the status of habitual felon. See N.C. Gen. Stat. § 14–

7.1 et seq. The North Carolina appellate courts have explained that being a

habitual felon under this statute denotes a status, and not a crime. Put

simply, once habitual felon status is achieved, and the supporting felonies

have not subsequently been invalidated, the status is confirmed and allows

for a defendant's sentence to be enhanced upon the defendant’s conviction

for violating state law. See State v. Patton, 342 N.C. 633, 635 (1996) (being

a habitual felon is not a crime but rather a status which subjects the

defendant to increased punishment for an underlying crime).

      The Supreme Court of the United States has repeatedly rejected

challenges to enhanced sentences—which are based on a defendant's

status as a recidivist offender—on the grounds that such sentences do not

violate the ex post facto clause, due process, equal protection, or double

jeopardy. See, e.g., Spencer v. Texas, 385 U.S. 554, 559 (1967); Rummel

v. Estelle, 445 U.S. 263, 265 (1980).

      Petitioner fails to state a claim on federal habeas review because the

North Carolina habitual felon statute applies an enhanced sentence based


                                        8

        Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 8 of 11
on a recidivist status, not a discrete “illegal act” as Petitioner suggests. The

high standard of review under § 2254(d) requires this Court to uphold state

court adjudications unless they are unreasonable applications of the

Supreme Court’s precedent, and indeed the Supreme Court has rejected

challenges like Petitioner’s to habitual felon status under state statute. See

Woodall, 572 U.S. at 419; Spencer, 385 U.S. at 559. Petitioner’s knowing,

voluntary, and counseled guilty plea additionally waived his argument of

innocence at the trial court level. For the foregoing reasons, Petitioner’s

claim challenging North Carolina’s habitual felon statute is denied.

      B.      Ineffective Assistance Claim

      In his second claim for relief, Petitioner alleges ineffective assistance

of counsel on appeal because “counsel failed to assign as an error defective

habitual felon indictment.” [Doc. 1 at 7].

      Petitioner’s claim that his counsel on appeal was ineffective for failing

to raise his challenge to North Carolina’s habitual felon statute is without

merit on federal habeas review. As noted above in ground one, in its opinion

the   North    Carolina   Court   of   Appeals   thoroughly    discussed    the

constitutionality and effect of the habitual felon statute in Petitioner’s case.

Reviewing the case themselves, the three judges of the appellate panel

determined Petitioner’s claim was without merit under North Carolina law.


                                       9

       Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 9 of 11
Petitioner’s claim alleging that his appellate counsel improperly failed to

challenge the habitual felon statute on appeal does not state a cognizable

claim under the deferential standards of Strickland v. Washington, 466 U.S.

668, 687 (1984), and § 2254(d). Consequently, Petitioner’s second ground

for relief is denied.

   IV.     CONCLUSION

         For the foregoing reasons, Respondent’s Motion for Summary

Judgment is granted, and the Petition for Writ of Habeas Corpus is denied.

         The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). The Petitioner has failed to demonstrate both that this Court’s

dispositive procedural rulings are debatable, and that the petition states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. 473, 484-85 (2000). As a result, the Court declines to issue a certificate

of appealability. See Rule 11(a), Rules Governing Section 2254 Cases in

the United States District Courts, 28 U.S.C. § 2254.


                                       10

          Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 10 of 11
                                  ORDER

      IT IS, THEREFORE, ORDERED that Respondents’ Motion for

Summary Judgment [Doc. 8] is GRANTED, and Petitioner’s Petition for Writ

of Habeas Corpus [Doc. 1] is. DENIED

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, the Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                           Signed: July 8, 2020




                                        11

       Case 5:19-cv-00108-MR Document 16 Filed 07/08/20 Page 11 of 11
